IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,703-01


EX PARTE JAIME MUNOZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2009-0454-D IN THE 362ND DISTRICT COURT

FROM DENTON COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
possession of marijuana and was sentenced to fifteen years' imprisonment. 
	On May 8, 2012, the trial court made findings of fact and conclusions of law recommending
that relief be denied or dismissed.  This Court has reviewed the record with respect to the allegations
made by Applicant.  We adopt the trial court's findings and conclusions of law, except for
conclusions #1 and #4.  Based upon the trial court's findings and conclusions and our own review,
we deny relief.



Filed: June 20, 2012
Do not publish